Citation Nr: 0421399	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1950 to April 1953.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1998 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the veteran's 
claims of entitlement to service connection for COPD and 
hypertension, including secondary to nicotine dependence.

In an April 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for nicotine 
dependence.  So by determining that his nicotine dependence, 
even assuming that he has or had a smoking addiction, is not 
related to his service in the military, there, in turn, is no 
basis for granting service connection for his COPD/emphysema 
and hypertension secondary to it.  See VAOPGCPREC 19-97 (May 
13, 1997), 62 Fed. Reg. 37954 (1997).  See also 38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
As such, the issues on appeal are entitlement to service 
connection for COPD and hypertension exclusive of 
nicotine dependence.

This case was previously before the Board in December 2000, 
April 2003, and September 2003.  In December 2000, the Board 
remanded the veteran's claims for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), to obtain a VA 
medical examination and opinion regarding his claims, and to 
obtain private treatment records.  He failed to respond to 
repeated requests for additional information regarding his 
private medical providers, but he was afforded a 
VA examination in September 2002.  The RO issued a 
supplemental statement of the case (SSOC) in November 2002, 
which considered the results of the VA examination report.  
In April 2003, pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
evidentiary development in this case.  However, a decision by 
the Federal Circuit held 38 C.F.R. § 19.9(a)(2) invalid 
because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So, in September 2003, the Board remanded 
the veteran's claims for the RO to review the evidence 
obtained by the Board and for issuance of a SSOC.  The case 
has since been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed COPD during or as a result 
of his service in the military.

3.  There also is no persuasive medical nexus evidence of 
record indicating the veteran developed hypertension during 
or as a result of his service in the military.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).

2.  The veteran's hypertension was not incurred or aggravated 
during his active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the VCAA became 
law.  The VCAA potentially applies to all claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires that VA assist a 
claimant in obtaining that evidence unless there is no 
reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 1998 and 
June 2002 rating decisions appealed, the April 1998 
statement of the case, and the November 2002, December 2003, 
and May 2004 supplemental statements of the case, as well as 
a February 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claims.  And the February 2002 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he has been afforded several VA examinations.  
Also, he was given several opportunities to submit additional 
evidence in support of his claims.  But he and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of February 2002, which was 
after the RO's initial March 1998 decision.  However, since 
the VCAA was enacted during the pendency of this appeal, 
compliance with the explicit timing requirements of §5103(a) 
is impossible without the nullification of the RO's initial 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But, in this particular case, the February 
2002 VCAA notice was given prior to the RO's June 2002 rating 
decision and the Board's April 2003 development request and 
subsequent September 2003 remand.  Therefore, the veteran was 
given a chance -including on remand - to submit further 
evidence prior to the RO's readjudication of his claims, and 
the Board finds that satisfactory measures have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2002 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of February 2002, the veteran 
was requested to respond within 30 days, but was informed 
that he had up to one year to submit evidence.  And it has 
been more than one year since that February 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension, which are chronic, per se, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, VA medical 
records, and lay statements, as well as VA examination 
reports and opinions.

The veteran's service medical records show that he was 
treated for bronchitis and possible malaria in July 1952 and 
tonsillitis in November 1952.

VA medical records from 1987 through 1989 show that the 
veteran was treated for COPD, asthma, and hypertension.  The 
veteran complained of shortness of breath, dyspnea on 
exertion, and intermittent chest pain and pressure.  These 
treatment records also noted that the veteran was a smoker, 
had atypical chest pain, and that he was obese.  Diagnoses 
included COPD, hypertension, and sever refractory asthma, not 
under control.  A May 1987 private medical record associated 
with his VA medical records indicates that the veteran's 
decreased lung sounds and distant heart sounds were possibly 
secondary to the veteran's obesity.  In July 1987, he 
reported that he stopped using tobacco in May 1987, but his 
shortness of breath was found to be "probably secondary to 
tobacco abuse."  A chest x-ray was negative for evidence of 
acute cardiopulmonary disease.  The cardiomediastinal 
silhouette was normal and there was a small, calcified nodule 
in the left mid-lung from prior granulomatous disease.  In 
February 1989, the treating provider indicated that the 
veteran's hypertension may be secondary to his shortness of 
breath versus medication noncompliance versus anxiety.  

An April 1989 chest x-ray showed that the veteran's cardiac 
silhouette was normal, that there was a calcification in the 
left hilum, and that there was no evidence of infiltrates, 
edema, or nodularity of the lung fields. 

An April 1990 VA radiology report indicates that a chest x-
ray showed a calcified granuloma in the left mid-lung and 
small calcified left hilar nodes.  The cardimediastinal 
silhouette and pulmonary vasculature were normal.  There was 
no evidence of an acute disease process in the chest. 

VA medical records from 1991 show treatment for hypertension, 
obesity, chest pain, and asthma.  He was treated for 
complaints of increased shortness of breath, which was 
diagnosed as obstructive lung disorder, responsive to a 
bronchodilator, in August 1991.

In 1992, VA medical records indicate that the veteran's COPD 
and angina were stable with medication, but that his 
hypertension was elevated.  A history of COPD, angina, 
degenerative joint disease, and chronic prostatitis was 
noted.

VA treatment records dated in 1993 indicate that the veteran 
was treated for his gout and that he had improved control 
over his hypertension.  Diagnoses of COPD and chest pain were 
also noted.  A December 1993 VA medical record indicates that 
the veteran reported that he quit smoking approximately 5 
years earlier and that his exercise was limited due to his 
COPD and gout.  His cholesterol was noted as being elevated.

VA medical records from 1994 show that the veteran's COPD and 
angina were stable.  The veteran was also diagnosed with high 
cholesterol and his history of hypertension was noted.  In 
addition, the veteran was treated for gout.

March 1994 statements from the veteran's brothers and 
brother-in-law state that the veteran did not smoke prior to 
his service, but that he was provided with free cigarettes by 
the military during service and smoked after his discharge 
from service.  

VA medical records from 1995 show that the veteran's 
emphysema and hypertension were stable.  A May 1995 record 
indicates that the veteran's coronary artery disease was 
stable.  An August 1995 record notes a history of COPD, 
hypertension, and angina.  In November 1995, the veteran's 
lungs were clear to auscultation, without wheezing or 
crackles, but his cholesterol was increased.  



VA medical records from 1996 indicate that the veteran's 
emphysema and hypertension were stable.  Likewise, his gout, 
angina, and osteoarthritis were noted as being stable.  In 
addition, pulmonary function studies showed that the veteran 
had moderately obstructive lung disease with excellent 
bronchodilator response.  An August 1996 ECG showed normal 
sinus rhythm with sinus arrhythmia and a minor sinus 
tachycardia abnormality, with possible digitalis effect.

June 1997 statements from the veteran's sisters and cousin 
state that the veteran did not smoke when he entered the 
military.

A June 1997 VA medical record indicates that the veteran had 
a history of emphysema, with moderate response to a 
bronchodilator.  The examining provider noted that, while the 
veteran was not currently using tobacco, his emphysema 
clearly worsened due to his history of tobacco use.  His 
hypertension was noted as stable and he reported that his 
angina episodes increased with ambulation.  The assessment 
was coronary artery disease and COPD.

A July 1997 VA nuclear medicine report indicates that there 
was no evidence of myocardial ischemia, but that there was a 
non-reversible defect in the infralateral wall, suggestive of 
a prior myocardial infarction.

A July 1997 letter from A. Wu, M.D., states the veteran was 
treated in August and November 1989 for exacerbations of his 
COPD.

A December 1997 letter from Dr. Wu indicates that he had 
treated the veteran several times for severe COPD.  Dr. Wu 
opined that the veteran's COPD was "in all probability, 
secondary to his many years of cigarette smoking."  Dr. Wu 
noted that the veteran reported that he did not smoke until 
he joined the military, where cigarettes were handed out to 
soldiers for free.  According to Dr. Wu, the veteran reported 
that he developed a "cigarette smoking habit since that 
time."

A December 1997 VA treatment note indicates that the veteran 
had a history of emphysema with a positive bronchodilator 
response, hypertension, and coronary artery disease, without 
reversible ischemia.  

A December 1997 opinion from one of the veteran's treating VA 
physicians states he had emphysema and COPD, and that his 
history of tobacco use contributed to these disorders.

A September 1998 VA treatment note indicates that the veteran 
had a history of COPD/reactive airway disease (RAD), gout, 
osteoarthritis, hypertension, and coronary artery disease.  
Following examination, his COPD was noted as improved and his 
coronary artery disease was noted as being stable.   

An August 1999 VA medical record noted a history of COPD, 
hypertension, and coronary artery disease, with a thallium 
fixed defect in July 1997.  The veteran complained of 
occasional left chest pain in the morning.  The assessment 
included COPD and hypertension, treated with medication.

A June 2000 VA medical record states that the veteran 
reported that he was a smoker, but that he quit 20 years 
earlier.  An October 2000 VA medical record noted that the 
veteran's hypertension had its onset in 1985, his 
hyperlipidemia had its onset in 1999, and that his emphysema 
had its onset in 1984.  Following an examination, he was 
assessed as having hypertension, with elevated blood pressure 
upon examination; stable hyperlipidemia; and stable COPD.

In January 2001, the veteran reported to a VA provider that 
he did not smoke.  He denied shortness of breath, dyspnea on 
exertion, or orthopnea.  His lungs were clear.  The 
assessment included hypertension, hyperlipidemia, and 
emphysema.  The provider noted that the his hypertension was 
poorly controlled.  Another January 2001 VA treatment noted 
that the veteran's hypertension and emphysema had their onset 
in June 2000.

In April 2001, the veteran related to a VA treating physician 
that he quit smoking approximately 16 years earlier.  He was 
noted as having inadequate control over his emphysema with 
his inhalers, but his hypertension was noted as being stable.

A May 2001 VA nuclear medicine record indicates that the 
veteran underwent a myocardial perfusion study and heart 
imaging.  The impression was findings consistent with a small 
inferior myocardial infarction, but without evidence of a 
pharmacologically induced myocardial ischemia.   

A September 2001 VA medical record indicates that the veteran 
complained of worsening pulmonary symptoms.  Pulmonary 
function testing showed that the veteran had a mild 
obstruction of the lung with significant response to 
bronchodilators.  Lung volume was normal.  The diagnosis was 
COPD.
 
In October 2001, the veteran's lungs were clear to 
auscultation and percussion.  The assessment was asymptomatic 
coronary artery disease.

A November 2001 VA radiology report indicates that an x-ray 
of the veteran's chest showed that his lungs were clear and 
that his heart size was within normal limits.  There was a 
small, calcified granuloma, which projected over the mid-left 
lung.  The impression was that there was no evidence of 
active cardiopulmonary disease.

In September 2002, the veteran was afforded a VA examination.  
According to the report, the veteran related that he started 
smoking shortly after going into military, but that he quit 
smoking approximately 15 years earlier after he was 
hospitalized for breathing problems.  He also reported that 
he worked in construction after his military service and that 
he continued to smoke a pack per day.  He related that almost 
everybody he worked with after his service smoked, and that 
he tried to quit smoking several times, but returned to 
smoking after about a month, because of cravings.  He also 
related that his wife did not smoke and that he knew smoking 
was bad for him.  He acknowledged that he was never told that 
he had to smoke, but that he felt his nicotine dependence 
began in service, as he got cigarettes free during his 
service.  Following a discussion between the VA examiner and 
veteran, the VA examiner found that the veteran could quit 
smoking when it impacted his life, and that he smoked not 
because of withdrawal effects when he quit, but because of 
the social issues associated with smoking.  The impression 
was that there was no evidence of nicotine dependence related 
to the veteran's service.

In July 2003, a VA medical examiner expanded on the findings 
of the September 2002 VA examination.  According to the VA 
examiner, the veteran had emphysema or COPD, which was 
probably due to his smoking.  He noted that the veteran 
stopped smoking on several occasions, but began smoking again 
because it was socially accepted.  The VA provider noted that 
the veteran stopped smoking in 1989, but that it appeared 
that the veteran recently restarted smoking.  The VA provider 
opined that there was no proof that the "veteran's addiction 
to smoking, if in fact it [was] considered an addiction, . . 
. was a result of his military experience."  He further 
opined that the fact that the veteran stopped smoking after 
his discharge from service and then restarted smoking, 
"[made] it difficult to state emphatically that the 
veteran's nicotine dependence actually started while the 
veteran was on active duty."  The VA provider further opined 
that the veteran's hypertension was not related to the 
veteran's smoking, as studies indicate that smokers may have 
lower blood pressure due to their smoking.  However, the VA 
provider noted that there was some slightly elevated blood 
pressure first thing in the morning from the actual 
stimulation provided by the nicotine, which eased with 
continued smoking, and, as such, was less of a problem with 
habitual smokers.

The Board finds that the preponderance of the evidence of 
record is against the veteran's claim of entitlement to 
service connection for COPD.  As stated earlier, an award of 
service connection requires that he have a disability as a 
result of a disease or injury incurred during active service.  
See 38 U.S.C.A. §§ 1110, 1131.  His service medical records 
are negative for complaints, diagnosis, or treatment 
for COPD.  In addition, his VA medical records state that his 
COPD had its onset in 1984, over 30 years after his discharge 
from the military.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Furthermore, while the Board acknowledges that several of his 
VA treating physicians and Dr. Wu associate his COPD with his 
long history of smoking, the Board's April 2003 decision 
specifically denied service connection for 
nicotine dependence.  Consequently, there is no etiological 
basis for linking his chronic smoking to his military service 
and, in turn, his residual COPD.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  In other words, the mere fact that 
his chronic smoking has not been determined to be 
attributable to service unfortunately also means that he 
cannot link his COPD to service via his chronic smoking.  The 
elimination of one relationship, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  This is logic.

Also bear in mind that the September 2002 and July 2003 VA 
examiners found that there was no evidence that the veteran's 
nicotine dependence, if any, had its onset during his 
service.  And Dr. Wu's opinion was based primarily, if not 
entirely, on the veteran's report of having started smoking 
during service.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  Rather, there must be an objective independent 
review of the relevant evidence in the record.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  And there was not.

The Board also finds that the evidence of record does not 
establish entitlement to service connection for hypertension.  
There is no medical evidence of record indicating the 
veteran's hypertension was incurred during or as a result of 
his service.  His service medical records are negative for 
complaints or treatment of hypertension.  Additionally, there 
is no evidence of hypertension being manifest to a 
compensable degree within one year after his separation from 
service in 1953.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Instead, his VA medical records 
indicate that his hypertension had its onset in 1985.  
See 38 C.F.R. § 3.303(b).  More significantly, the July 2003 
VA examiner found that there is no positive correlation 
between hypertension and cigarette smoking.  But even if 
there was, bear in mind, again, that the chronic smoking 
claim already has been denied by the Board in April 2003 - 
meaning, in turn, there necessarily also can be no link of 
the hypertension to service via the chronic smoking.

None of the veteran's care providers otherwise associated his 
hypertension with his military service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's COPD and 
hypertension are related to his service in the military comes 
from him, personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of these disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  
Consequently, absent medical evidence of a causal 
relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.




ORDER

Service connection for COPD is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



